TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00184-CV


                                 In re Gordon Paul Swoyer III


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                            ORDER


PER CURIAM

               Relator Gordon Paul Swoyer III has filed a petition for writ of mandamus and

a motion for emergency stay. See Tex. R. App. P. 52.1, 52.10(a). We grant the motion and

temporarily stay the trial court’s March 25, 2022 order pending further order of this Court.

See id. 52.10(b). The Court orders the real party in interest to file a response to the petition for

writ of mandamus on or before April 18, 2022.

               It is ordered on April 8, 2022.



Before Justices Goodwin, Baker, and Triana